Citation Nr: 1638410	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis and/or heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to October 1951. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied service connection for headaches.  The Board notes that by an August 2013 rating decision, the issue on appeal was previously characterized as whether new and material evidence had been received to reopen a previously denied claim for service connection for headaches, to include as secondary to a heart disorder.  Upon further review of the evidence of record, the Board has construed a written argument, prepared by the Veteran's representative, and received by VA in mid-January 2011, as a Notice of the Disagreement to the January 2011 rating action.  A Statement of the Case (SOC) was issued in May 2015.  The Veteran's Substantive Appeal was received in June 2015.  Thus, the Board finds that the current appeal stems from the January 2011 rating action, and the receipt of new and material evidence is not required in adjudicating the instant claim. 

In addition, in a December 2015 written argument to the Board, the Veteran's representative argued that the Veteran's headaches were secondary to his sinusitis. (See Veteran's representative's December 2015 written argument to VA). Accordingly, the Board will address this additional theory of secondary service connection when deciding the issue on appeal as it has been reasonably raised by the evidence of record, namely the Veteran's representative's December 2015 written argument to VA.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has re-characterized this claim as reflected on the title page.

This matter was most recently before the Board in April 2016.  At that time, the Board remanded the matter to have the Agency of Original Jurisdiction (AOJ) acquire outstanding Social Security Administration (SSA) records pertaining to the Veteran, and to obtain an addendum VA opinion that addressed the secondary service connection component of the claim.  In April and May 2016, VA received a response from the SSA indicating that it did not have any records pertaining to the Veteran and an addendum VA opinion, respectively. 

After issuance of an April 2016 Supplemental Statement of the Case, the Veteran's representative submitted additional evidence in support of the claim (i.e., an article that discussed Veterans as medical research participants in various medical trials/studies).  As VA received a signed 30-day Waiver Response Form from the Veteran in June 2016, wherein he indicated that he would waive initial RO consideration of future evidence submitted by him to VA, a remand to have the RO initially consider this evidence is not required.  38 C.F.R. § 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that the Veteran's diagnosed tension headaches had their onset during active military service nor have they been shown to have been caused or aggravated by the service-connected sinusitis. 

2.  The Veteran has not been awarded service connection for a heart disorder.


CONCLUSION OF LAW

Headaches were not incurred in service and are not causally related to or aggravated by the service-connected sinusitis or a heart disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters addressed to the Veteran in November 2010 and May and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, VA treatment records, and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.

The RO also arranged for a VA examination in November 2010 in conjunction with the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After reviewing this VA examination report, the Board finds that it contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the Veteran's headaches to provide probative medical evidence adequate for adjudication purposes of the direct service connection component of the claim.

As noted in the Introduction, in April 2016, the Board remanded the matter on appeal to the RO for additional development.  At that time, the Board remanded the matter to have the AOJ acquire potentially outstanding SSA records pertaining to the Veteran, and to obtain an addendum VA opinion that addressed the secondary service connection component of the claim.  In April and May 2016, VA received a response from the SSA indicating that it did not have any records pertaining to the Veteran and an addendum VA opinion, respectively.   The Board finds the May 2016 VA addendum opinion adequate for adjudication purposes of the secondary service connection component of the claim for service connection for headaches because the VA physician provided adequate reasons and bases for her opinion based on a review of the  probative medical evidence and medical literature.  (See May 2016 VA addendum opinion).  Accordingly, the Board finds that its April 2016 remand directives have been substantially complied with concerning the claim on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

II. Merits Analysis

The Veteran seeks service connection for headaches.  He contends that his headaches had their onset at the same he sought treatment for sinusitis during service.  Thus, he maintains that his headaches are secondary to his service-connected sinusitis.  He also contends that his headaches are secondary to a heart disorder.  After a brief discussion of the general laws and regulations pertaining to direct and secondary service connection claims, the Board will analyze the merits of the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has been diagnosed with tension headaches, an organic disease of the nervous system, which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  Id; 38 C.F.R. § 3.309. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (a). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran currently has tension headaches. (See November 2010 and April 2016 VA examination report and addendum opinion, respectively).  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed headaches have been caused or aggravated by his service-connected sinusitis and/or heart disorder, as he has alleged, or are otherwise etiologically related to his period of military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below.

At the outset, the Board notes that because service connection for a heart disorder has not been established, a threshold legal requirement for establishing secondary service connection for headaches as secondary thereto is not met.  Accordingly, the claim for service connection for headaches as secondary to a heart disorder must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board will deny service connection for tension headaches as secondary to service-connected sinusitis because the probative evidence of record does not show that the diagnosed tension headaches have been caused or aggravated (permanently worsened) by the service-connected sinusitis. 

There is one (1) VA opinion and it is against the claim for secondary service connection for tension headaches.  In April 2016, a VA Adult Nurse Practitioner (ANP) opined, after a review of the Veteran's medical history, that his tension headaches were less likely as not (less than 50 percent probability or greater)  aggravated by the service-connected sinusitis.  The VA ANP reasoned that the Veteran's tension headaches were caused by tension (muscle), as opposed to sinus headaches that were caused by the sinuses.  The VA ANP indicated that tension headaches were not affected by the sinus.  Thus, based on the review of the probative evidence in the Veteran's record and applicable medical literature, facts and principals, the VA ANP found no causal association between the Veteran's current tension headaches and the service-connected sinuses.  The VA ANP concluded that the preponderance of the medical evidence and core medical body of knowledge did not support the Veteran's claim.  (See April 2016 VA opinion).   

The Board accords great probative weight to the VA ANP's 2016 opinion since it offered clear conclusions with supporting data, reasoned medical explanations and was based on core medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA ANP's opinion is against the claim for service connection for headaches as secondary to the service-connected sinusitis and is uncontroverted. 

The Board turns to consideration of possible entitlement to service connection for headaches on a direct-incurrence basis, but finds the claim lacking in this respect as well.

 With respect to Shedden/Caluza element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records show that he was seen for headaches associated with sinusitis on several occasions during military service.  For example, in early July 1949, the Veteran complained of having chronic headaches.  He related that he had been receiving  treatment for sinusitis for the previous three months.  Later that month, the Veteran complained of bifrontal headaches that began when he was in basic training in May 1949.  

In mid-August 1949, the Veteran was admitted to the hospital with a complaint of chronic maxillary sinusitis.   The examining clinician noted that since early April 1949, the Veteran had had severe headaches, that he had received treatment at the local dispensary and that x-rays had confirmed sinusitis at that time.  The examining clinician diagnosed the Veteran with chronic maxillary sinusitis.  In mid-September 1949, the Veteran complained of persistent headaches.  The examining clinician opined that he did not believe that the Veteran's headaches were related to nasal congestion.  In October 1949, the Veteran complained of having had pain in the left forehead that had preventing him from being able to sleep for the previous 14 days.  A few days later, the Veteran complained of pain over his head and copious purulent postnasal discharge.  The examining clinician entered a diagnosis of possible sinusitis.  In late November 1949, a working diagnosis/impression, in part, of frontal sinusitis was entered.  A January 1951 note contained the Veteran's history of having had frontal headaches, especially in hot weather.  The Veteran was ultimately discharged from service for an unrelated physical disability.  As the Veteran was seen, and received treatment for, headaches during military service, Shedden element number two (2), evidence of an in-service disease, has been met.  

Thus, the crux of the Veteran's claim hinges on whether there is evidence of a nexus between the diagnosed tension headaches and the in-service treatment for headaches.  The Board will deny the claim because the preponderance of the evidence of record is against a finding that the Veteran's diagnosed tension headaches are related to military service or had their onset therein.  There is one (1) VA opinion and it is against the claim.  

In November 2010, VA examined the Veteran to determine the nature and etiology of his headaches.  At that time, the Veteran related his current (then) headaches to reading, but stated that they began with treatment for his sinuses during military service.  After a physical evaluation of the Veteran's sinuses, the examining Physician's Assistant (PA) diagnosed the Veteran as having tension headaches.  The VA PA concluded that the Veteran's diagnosed tension headaches were not caused by, or were a result or continuation of, the headaches treated during military service.  The VA PA reasoned that the Veteran had complaints of headaches during military duty that were associated and consistent with sinus headaches.  The Veteran, according to the VA PA, did not have a diagnosis of migraine headaches or tension headache at any time during military duty, and was discharged from military service by reason of an [unrelated] physical disability.  The VA PA concluded that the Veteran did not have a chronic continuing diagnosis of headaches at the time of military discharge, and that there was no medical evidence from military discharge to establish a continuing headache condition of any kind after service discharge.  (See November 2010 VA Neurological Disorders examination report).  The VA NP is competent to offer the opinion and it is probative evidence in the matter.  It is against the claim and is uncontroverted.

The Board notes that the Veteran was treated on several occasions for headaches associated with his sinusitis.  To the extent that the Veteran seeks to demonstrate continuity of symptomatology, the Board finds that those accounts are not credible.  The post-service evidence reflects that the Veteran has proven inconsistent in his reports of headaches, to include those associated with sinusitis.  For example, while the Veteran received treatment for sinusitis in January and February 1962, these same reports show that he denied having had headaches.  Yet, in October 1962 and February 2001, the Veteran reported having headaches.  He denied headaches when seen at a VA outpatient facility in June 2008.  More importantly, during the November 2010 VA examination, the Veteran indicated that his current (then) headaches were related to reading.  He did not state that they had continued since military service.  Overall,  in view of the Veteran's inconsistent reports of headaches from service discharge in October 1951, there is no evidence of a chronicity in service or continuity of symptomatology after service, and presumptive service connection for headaches is not warranted.

The Board has also considered the Veteran's statements asserting a nexus between his current headache disability and his active duty service.  He is not competent to provide a nexus opinion in the absence of credible evidence of continuity of complaints as he is a layperson without the specialized training necessary to address a complex nexus question with respect to headaches, and does not cite to any supporting medical texts or treatises.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the Veteran's currently diagnosed tension headaches and active duty, service connection for headaches is not warranted on a direct basis.

Accordingly, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for headaches, to include as secondary to the service-connected sinusitis and/or a heart disorder.  Thus, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Service connection for headaches, to include as secondary to service-connected sinusitis and/or heart disorder, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


